Name: Commission Regulation (EEC) No 1111/86 of 17 April 1986 correcting Regulation (EEC) No 856/86 providing, for the 1985/86 wine year, for the distillation of table wine referred to in Article 15 (1) of Regulation (EEC) No 337/79
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 18 . 4. 86 Official Journal of the European Communities No L 102/21 COMMISSION REGULATION (EEC) No 1111/86 of 17 April 1986 correcting Regulation (EEC) No 856/86 providing, for the 1985/86 wine year, for the distillation of table wine referred to in Article 15 (1) of Regulation (EEC) No 337/79 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 337/79 of 5 February 1979 on the common organization of the market in wine ('), as last amended by Regulation (EEC) No 3805/85 (2), and in particular Articles 6 (3), 15 (9) and 65 thereof, Whereas verification has shown that as a result of an error, the text of Commission Regulation (EEC) No 856/86 (3) does not match the text put before the Manage ­ ment Committee for Wine for its opinion ; whereas the Regulation should therefore be corrected, Article 3 ( 1 ) is replaced by the following : * 1 . The total quantity of table wine in respect of which each producer may conclude one or more contracts must not exceed 6 % of the quantity of table wine which be produced in 1985/86. However, Member States may provide that the total quantity in respect of which each producer may conclude one or more contracts must not exceed five hectolitres per hectare of vineyard used for the production of table wine by the producer in question. Such provisions may apply to the entire territory of the Member State or to an entire wine-growing zone or to the part of a wine-growing zone located within the territory of the Member State . The minimum quantity of table wine which may be delivered by a producer shall be five hectolitres.' Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 25 March 1983 . HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 856/86 is hereby amended as follows : This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 17 April 1986. For the Commission Frans ANDRIESSEN Vice-President (  ) OJ No L 54, 5. 3 . 1979, p. 1 . 0 OJ No L 367, 31 . 12. 1985, p. 39. 0 OJ No L 80, 25. 3 . 1986, p. 27.